Case 5:18-cv-00208-FMO-KK Document 41-7 Filed 08/19/19 Page 1 of 1 Page ID #:292


  From:                   Sara Gunderson
  To:                     "M R-N"
  Subject:                RE: Love v. Cardenas (Settlement Documents)
  Date:                   Thursday, October 11, 2018 10:23:44 AM
  Attachments:            image001.jpg


  Yes, I’ll change it to one year and resend the documents. Does that work?

  From: M R-N [mailto:monyrod760@gmail.com]
  Sent: Wednesday, October 10, 2018 8:06 PM
  To: Sara Gunderson <sarag@potterhandy.com>
  Subject: Re: Love v. Cardenas (Settlement Documents)

  Sara, thank you for sending it over I noticed it dates the repairs have to be completed within 120 days, my father can not commit to that as we have no
  approximate time line from the City. I definitely don’t think it would be that long but we don’t want to take any chances, already it was presumed it’ll
  be a couple of weeks for everything initially to be approved but the City, and already it’s been months. Is there a way to change that before he signs?

  Please advise.


  On Wed, Oct 10, 2018 at 7:57 AM Sara Gunderson <sarag@potterhandy.com> wrote:

    Mr. Cardenas,

    During our meeting on October 8, 2018, Defendant Cardenas and the plaintiff agreed to certain terms of a global settlement agreement. The
    settlement documents are attached. Thank you for your timely review and signatures. The documents may be signed by ink and scanned and emailed
    back to us, or you may use docu-sign, as we discussed in the meeting on Monday.

    If you have any questions, please let me know.

    Best,
    Sara

     Sara Gunderson
     Attorney
     SaraG@PotterHandy.com
     Ph: (858) 375-7385
     Fx: (888) 422-5191
     POTTER HANDY, LLP
     Mailing Address:                                   PH-BUILD3.png
     P.O. Box 262490
     San Diego, CA 92196-2490
     Delivery Address:
     9845 Erma Road Suite 300
     San Diego, CA 92131
     The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
     unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all
     copies of the message. To contact us directly, send to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be
     used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.




  --
  Sent by M.Rodriguez
